Citation Nr: 0839210	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for major depression, to 
include as secondary to disabilities of the cervical spine, 
lumbar spine, right hand, and left foot conditions.

2. Entitlement to a disability rating in excess of 20 percent 
for low back strain with degenerative changes and 
radiculopathy.

3. Entitlement to a disability rating excess of 10 percent 
for residuals of fractured fourth and fifth metacarpals of 
the right hand.

4. Entitlement to a compensable disability rating for 
cervical spine degenerative changes and trapezius strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to June 
1985, and from December 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claims of 
entitlement to disability ratings in excess of 20 percent for 
low back strain with degenerative changes and radiculopathy, 
in excess of 10 percent for residuals of fractured fourth and 
fifth metacarpals of the right hand, and in excess of 0 
percent (noncompensable) for cervical spine degenerative 
changes and right trapezius strain.  It also comes from a 
January 2007 rating decision of the RO in Augusta Maine that 
denied the veteran's claim of entitlement to service 
connection for major depression.  The veteran perfected 
timely appeals of these determinations to the Board.

In October 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008, the veteran submitted records from the Social 
Security Administration (SSA), indicating that the veteran 
had been medically evaluated for purposes of SSA disability 
payments.  SSA records pertaining to the veteran's claimed 
major depression or service-connected conditions have not 
been associated with the claims folder.  Records from the SSA 
must be obtained, and appropriate consideration and weight 
must be given to them.  See 38 C.F.R. § 3.159; see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the instant case must be remanded in order to obtain any such 
outstanding SSA records.

Accordingly, the case is REMANDED for the following action:

1.	Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claims 
for disability benefits.  Any records 
so obtained should be associated with 
the veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




